Case 2:17-cv-02877-TLP-tmp Document 14 Filed 08/25/20 Page 1 of 6                       PageID 56




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 JOSHUA PAUL HILTON HOLT,                        )
                                                 )
        Petitioner,                              )
                                                 )         No. 2:17-cv-02877-TLP-tmp
 v.                                              )
                                                 )
 JONATHAN LEBO,                                  )
                                                 )
        Respondent.                              )


     ORDER DENYING § 2241 PETITION, DENYING A CERTIFICATE OF
APPEALABILITY, CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD
FAITH, AND DENYING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL


        On August 21, 2017, Petitioner Joshua Paul Hilton Holt sued pro se under 28 U.S.C. §

2241 (“§ 2241 Petition”) in the United States District Court for the District of Columbia. (ECF

No. 1.) That Court transferred this case to the Western District of Tennessee on December 5,

2017. (See ECF Nos. 5 & 6.) Petitioner paid the filing fee on January 3, 2018. (ECF No. 9.)

                        PETITIONER’S FACTUAL ALLEGATIONS

        Petitioner asserts that he is being held illegally and tortured by a military device

normally used to track the thought processes of terrorists. (ECF No. 1 at PageID 1, 4.) He

alleges cruel and unusual punishment

         “without intervention to Federal authorities on 3-14-17 at West Tennessee state
prison to United States Secret Service from Memphis, and more features of said device
to them by text from William Shelton Jr.’s phone # 214-584-7329, to the Dept of
Defense Hotline on a 3 way call . . . .”

        (Id. at PageID 1-2.) Petitioner claims he “reported probable espionage by officials on

the Device I’m told is called a Remote Nuero [sic] Monitoring System” (Id. at PageID 2.)
Case 2:17-cv-02877-TLP-tmp Document 14 Filed 08/25/20 Page 2 of 6                      PageID 57




Petitioner contends the device influenced his responses to the Secret Service during a bomb

threat interrogation about his bomb-making ability and knowledge. (Id.) Petitioner alleges that,

during the interview, he “reported my torture by said device with classified features of the

device without proper examination or removal of the system.” (Id.) Petitioner mailed detailed

lists of features of the device to William Shelton, Jr. and the Judge Advocate General in

Washington, D.C., the Department of Defense Hotline, and the F.B.I. in Washington, D.C. (Id.)

                Petitioner contends that he can prove espionage by officials and that he has

“reported classified material by way of classified patterns and systems of code contained on a

photograph with color changing ink and patterns of tube like 3D patterns of code.” (Id.) He

claims he has reported to former United States Attorney General Jeff Sessions, John McHugh of

the United States Department of the Army, and John O. Brennan at the CIA Office of Public

Affairs, as well as to the Judge Advocate General in D.C. and the F.B.I in Dallas. (Id.)

                Petitioner seeks to expose his “illegal and unofficial use as an informant while on

parole. . . to Flint Area Narcotics Group agent listed as ‘Boss’.” (Id.) Petitioner contends that a

Metro PCS phone bought in Flint, Michigan in July 2014, was

                used to conduct against a Methamphetamine Manufacturers Network named
                “Ocean” in Flint Michigan in December 2014 or January 2015, and the
                perjury that exists with that case and other high level cases including cases
                against Islamic extremists groups based off of perjury for not listing my true
                roll and identity in controlled buy operations as reported as motive to United
                States Secret Service on 3-14-17 for the placement of the system in my ear.

        (Id. at PageID 3.) Petitioner states, “[t]he device has been used to shock my brain and

attempted to kill me” and “Please Help Me!” (Id.) He states that his grandfather was a

decorated war hero and begs the Court to save his life and order the military to remove the

system. (Id.)




                                                 2
Case 2:17-cv-02877-TLP-tmp Document 14 Filed 08/25/20 Page 3 of 6                        PageID 58




        Petitioner further contends that the Secret Service failed to examine him for the device

properly, that WTSP nurses completed a false x-ray report, that he was not taken into federal

witness protection, and that his espionage claims were not properly investigated. (Id. at PageID

4.)

              Petitioner seeks relief on the following grounds:

              1.        For being held in physical and mental torture, pain and discomfort that
                        is cruel and unusual in nature in violation of the Constitution of the
                        United States because of the military device;

              2.        For being purposely kept away from open court of federal authorities
                        from Washington, D.C. to stop him from reporting espionage; and

              3.        For a device and system that is being used on him during his
                        incarceration with no clear law on its use made known to the public.
                        There is no grievance procedure listed in Law governing or reporting
                        its use or concerning its removal, making its use illegal and against
                        due process.

(Id. at PageID 9–10.)

        For relief, Petitioner seeks: (1) an MRI examination in the presence of Secret Service;

(2) acceptance into the Federal Witness Protection program in Washington, D.C.; (3)

interrogation by the Military in Washington, D.C. for espionage evidence; (4) removal of the

remote monitoring system in court or before the media; (5) subpoena of phone records

concerning 3-way calls from 615-496-5602 to the Pentagon; (6) to have his sentence ruled

illegal; (7) transport to testify at all proceedings; (8) subpoena of all records about Petitioner

reporting espionage and his remote monitoring device; and (9) to be taken into custody

immediately. (Id. at PageID 11.)

                                       LEGAL ANALYSIS

        A state prisoner is ordinarily required to exhaust his state remedies prior to seeking

review in federal habeas corpus proceedings. 28 U.S.C. § 2254(b)–(c). The United States



                                                  3
Case 2:17-cv-02877-TLP-tmp Document 14 Filed 08/25/20 Page 4 of 6                      PageID 59




Supreme Court has held that “once a federal claim has been fairly presented to the state courts,

the exhaustion requirement is satisfied.” Picard v. Connor, 404 U.S. 270, 275 (1971).

        Petitioner alleges he reported his situation to various federal agencies and officials.

But, he has not indicated any attempts to exhaust his claims in the state courts or through state

administrative processes. Petitioner has the burden to show exhaustion of state remedies, and

he has failed to do so. See Rust v. Zent, 17 F.3d 155, 160 (6th Cir. 1994).

        Section 2241 authorizes federal courts to issue writs of habeas corpus if a prisoner “is

in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. §

2241(c)(3). Petitioner does not seek to end his custody. In fact, he asks that he be taken into

custody immediately. What is more, he does not contest the constitutionality of his conviction

or sentence, but the conditions of his confinement, a claim more appropriately brought under 42

U.S.C. § 1983. See Preiser v. Rodriguez, 411 U.S. 475, 477–78 (1973); (ECF No. 13 at PageID

54.)

        Having reviewed Petitioner’s filing, this court finds that he has not exhausted his state

court remedies, and the relief he seeks is not available in a § 2241 Petition. Thus, the § 2241

Petition is DENIED. Judgment shall be entered for Respondent.

                                    APPELLATE ISSUES

        Twenty-eight U.S.C. § 2253(a) requires the district court to evaluate the appealability

of its decision denying a habeas petition and to issue a certificate of appealability (“COA”)

“only if the applicant has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2); see Fed. R. App. P. 22(b). The Sixth Circuit has determined a COA is

required for “all state-prisoner habeas appeals, whether seeking pretrial relief under § 2241 or

post-conviction relief under § 2254.” See Winburn v. Nagy, 956 F.3d 909, 912 (6th Cir. 2020).




                                                4
Case 2:17-cv-02877-TLP-tmp Document 14 Filed 08/25/20 Page 5 of 6                       PageID 60




        A court may issue a COA only if the petitioner has made a substantial showing of the

denial of a constitutional right, and the COA must specify the issue or issues that satisfy the

required showing. 28 U.S.C. §§ 2253(c)(2)–(3). A “substantial showing” is made when the

petitioner shows that “reasonable jurists could debate whether (or, for that matter, agree that)

the petition should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322,

336 (2003) (internal quotation marks omitted); see Henley v. Bell, 308 F. App'x 989, 990 (6th

Cir. 2009) (per curiam) (same). A COA does not require a showing that the appeal will

succeed. Miller-El, 537 U.S. at 337; Caldwell v. Lewis, 414 F. App'x 809, 814–15 (6th Cir.

2011). Courts should not issue a COA as a matter of course. Bradley v. Birkett, 156 F. App'x

771, 773 (6th Cir. 2005).

        There is no question Petitioner’s claims have not been exhausted and the relief he seeks

is not available through a § 2241 Petition. Because any appeal by Petitioner on the issues raised

in his § 2241 Petition does not deserve attention, the Court DENIES a COA.

        Fed. R. App. P. 24(a)(1) provides that a party seeking pauper status on appeal must first

file a motion in the district court, along with a supporting affidavit. However, if the district

court certifies that an appeal would not be taken in good faith, or otherwise denies leave to

appeal in forma pauperis, the prisoner must file his motion to proceed in forma pauperis in the

appellate court. See Fed. R. App. P. 24(a)(4)-(5). For the same reasons the Court denies a

COA, the Court concludes an appeal would not be taken in good faith. The Court CERTIFIES,

pursuant to Fed. R. App. P. 24(a), that any appeal in this matter would not be taken in good faith




                                                 5
Case 2:17-cv-02877-TLP-tmp Document 14 Filed 08/25/20 Page 6 of 6                         PageID 61




    and DENIES leave to appeal in forma pauperis. 1

          SO ORDERED, this 25th day of August, 2020.

                                                s/ Thomas L. Parker
                                               THOMAS L. PARKER
                                               UNITED STATES DISTRICT JUDGE




1
 If Petitioner files a notice of appeal, he must pay the full $505 appellate filing fee or file a
motion to proceed in forma pauperis and supporting affidavit in the Sixth Circuit Court of
Appeals within 30 days of the date of entry of this order. See Fed. R. App. P. 24(a)(5).


                                                   6
